SEC File Number 811-05631 033-23452 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 39 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 40 FIRST PACIFIC MUTUAL FUND, INC. (Exact name of Registrant as Specified in Charter) 2756 Woodlawn Drive, #6-201, Honolulu, Hawaii96822 (Address of Principal Executive Office) Registrant's telephone number, including area code:(808) 988-8088 Terrence Lee, President; First Pacific Mutual Fund, Inc.; 2756 Woodlawn Drive, #6-201, Honolulu, Hawaii96822 (Name and Address of Agent for Service) Please send copies of all communications to: Roy W. Adams, Jr. 370 Park Street, Suite 2 Moraga, CA94556 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 this post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANATORY NOTE This Post-Effective Amendment No.39 to the Company's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.38 filedJanuary 30, 2013and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended ("Securities Act") and the Investment Company Act of 1940, as amended, the Fund certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 39 to its registration statement under Rule 485(b) under the Securities Act and has duly caused this Amendment No. 40 to its registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of Honolulu, and State of Hawaii on the 15th day of February, 2013. FIRST PACIFIC MUTUAL FUND, INC. By: /s/ Terrence K.H. Lee Terrence K.H. Lee, President and CEO Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 39 to its registration statement has been signed below by the following persons in the capacities and on the date indicated. /s/ Terrence K.H. Lee Chairman, Director, February 15, 2013 Terrence K.H. Lee President and CEO /s/ Clayton W.H. Chow* Director February 15, 2013 Clayton W.H. Chow /s/ Lynden M. Keala* Director February 15, 2013 Lynden M. Keala /s/ Stuart S. Marlowe* Director February 15, 2013 Stuart S. Marlowe /s/ Nora B. Simpson Treasurer February 15, 2013 Nora B. Simpson (Chief Financial Officer) /s/ Karen T. Nakamura* Director February 15, 2013 Karen T. Nakamura /s/ Kim F. Scoggins* Director February 15, 2013 Kim F. Scoggins * Signed as attorney-in-fact pursuant to a Power of Attorney filed herewith. FIRST PACIFIC MUTUAL FUND, INC. POWER OF ATTORNEY The undersigned officers and Directors of the First Pacific Mutual Fund, Inc. (the “Corporation”) hereby appoint each of Terrence K. H. Lee and Nora Simpson as attorney-in-fact and agents, with the power, to execute, and to file any of the documents referred to below relating to the registration of the Corporation as an investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) and the registration of the Corporation’s securities under the Securities Act of 1933, as amended (the “Securities Act”). including the Corporation’s Registration Statement on Form N-1A or FormN-14, any and all amendments thereto, including all exhibits and any documents required to be filed with respect thereto with any regulatory authority, including applications for exemptive order rulings and proxy materials.Each of the undersigned grants to each of the said attorneys full authority to do every act necessary to be done in order to effectuate the same as fully, to all intents and purposes, as he could do if personally present, thereby ratifying all that said attorney-in-fact and agent may lawfully do or cause to be done by virtue hereof. The undersigned Director hereby executes this Power of Attorney as of this 6th day of February, 2013. Name Title /s/ Terrence K.H. Lee President, CEO, Director, Chairman Terrence K. H. Lee /s/ Clayton W.H. Chow Director Clayton W. H. Chow /s/ Lynden M. Keala Director Lynden M. Keala /s/ Stuart S. Marlowe Director Stuart S. Marlowe /s/ Karen T. Nakamura Director Karen T. Nakamura /s/ Kim F. Scoggins Director Kim F. Scoggins EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
